     Case 2:19-cv-00878 Document 186 Filed 07/23/21 Page 1 of 3 PageID #: 1094




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


LEE ANN SOMMERVILLE, et al.,

                           Plaintiffs,

v.                                              CIVIL ACTION NO. 2:19-cv-00878

UNION CARBIDE CORPORATION,

                           Defendant.


                      MEMORANDUM OPINION AND ORDER


        Pending before the court is Plaintiff’s Objection [ECF No. 132] to a discovery

order entered by Magistrate Judge Tinsley on April 9, 2021 [ECF No. 127]. Judge

Tinsley ordered Plaintiff to fully respond to certain discovery requests, including

executing releases granting Defendant Union Carbide Corporation access to

Plaintiff’s medical records dating back to March 2000. Judge Tinsley entered this

order after finding that Plaintiff’s medical records, “at least as [they] relate to her

physical condition, [are] relevant to . . . UCC’s potential defenses” to Plaintiff’s claim.

[ECF No. 127, at 3–4].

        Plaintiff takes issue with that finding and argues that the elements of her

medical monitoring claim do not place her medical history at issue, and that her

medical history is not relevant to any potential defense. Plaintiff further argues that

Judge Tinsley failed to consider Plaintiff’s privacy interest in withholding her medical

information. Defendant responds that Plaintiff has failed to meet the standard for
  Case 2:19-cv-00878 Document 186 Filed 07/23/21 Page 2 of 3 PageID #: 1095




overturning Judge Tinsley’s order because it was not clearly erroneous or contrary to

law. Specifically, Defendant argues that Plaintiff’s medical history, including

information about any potential risk factors for the four types of cancer at issue here,

is relevant to the claim and defenses. As to Plaintiff’s privacy argument, Defendant

responds that the protective order entered by Judge Tinsley alleviates any privacy

concerns. Having considered Plaintiff’s objection, Defendant’s response, and the

relevant caselaw, the Objection [ECF No. 116] is OVERRULED.

      When considering objections to a magistrate judge’s order on a nondispositive

matter, a district court may only “modify or set aside any part of the order that is

clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). “A finding is ‘clearly

erroneous’ when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been

committed.” United States v. United States Gypsum Co., 33 U.S. 364, 395 (1948).

      In this case, I cannot find that Judge Tinsley’s order was clearly erroneous or

contrary to law. Plaintiff’s claim for medical monitoring requires proof, among other

things, that “the increased risk of disease makes it reasonably necessary for the

plaintiff to undergo periodic diagnostic medical examinations different from what

would be prescribed in the absence of the exposure.” Syl. Pt. 3, Bower v. Westinghouse

Elec. Corp., 522 S.E.2d 424, 426 (W. Va. 1999) (emphasis supplied). Therefore, a

potential defense to Plaintiff’s claim is that Plaintiff has other conditions or risk

factors that, even without Plaintiff’s alleged exposure, necessitate the same type of

diagnostic medical examinations requested here. Because information “regarding any
  Case 2:19-cv-00878 Document 186 Filed 07/23/21 Page 3 of 3 PageID #: 1096




nonprivileged matter that is relevant to any party's claim or defense” is discoverable,

Fed. R. Civ. P. 26(b)(1), I cannot find that Judge Tinsley’s order compelling Plaintiff

to fully respond to defendant’s discovery requests was clearly erroneous or contrary

to law. Plaintiff’s privacy concerns do not change or overcome this determination. By

bringing this claim, Plaintiff has unavoidably placed her medical history in question.

The discovery ordered by Judge Tinsley, which is more limited than Union Carbide

initially requested, is both proportional to the needs of the case and important to the

issues at stake. Judge Tinsley’s protective order is sufficient to protect the aspects of

Plaintiff’s privacy that she has not given up by bringing this lawsuit. The objection is

OVERRULED.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                         ENTER:       July 23, 2021
